This is an appeal from an interlocutory order denying a temporary injunction, under § 63-1311, Burns' 1943 Replacement.
Appellant brought this action to enjoin appellee from engaging in the practice of medicine without a license. An application for a restraining order against appellee was granted, and a notice of application for a temporary injunction was issued. On February 10, 1950, the restraining order was dissolved without notice to the Attorney General. On February 18th the petition for the temporary injunction was heard by the court, evidence *Page 712 
was introduced on the issue, and the court entered an order denying the temporary injunction.
The sole question presented is the alleged error assigned in denying appellant a temporary injunction.
This appeal involves substantially the same facts and presents only questions which were decided in State ex rel. Board, etc.
v. Hayes (1950), 228 Ind. 286, 91 N.E.2d 913.
On authority of that case, the judgment herein is reversed, with instructions to the trial court to grant the temporary injunction.
Note. — Reported in 91 N.E.2d 916.